DETAILED ACTION

Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-3, and 6-20,  drawn to a polypeptide comprising a first peptide comprising or consisting of SEQ ID NO:1 and a second peptide comprising or consisting of SEQ ID NO:2, a nucleic acid encoding said polypeptide, a vector comprising said nucleic acid, cells comprising the nucleic acid or vector, and a method of using said nucleic acid, classified in C07K 14/47, C12N 15/85, C12N 15/63, C12N 5/10, and A61K 48/00. 

II. Claim 4, drawn to a nucleic acid encoding the first peptide of claim 1 OR a nucleic acid encoding an amino acid sequence as set forth in  SEQ ID NO:1, classified in C12N 14/47.

III. Claim 5, drawn to a nucleic acid encoding the second peptide of claim 1 OR a nucleic acid encoding an amino acid sequence as set forth in  SEQ ID NO:2, classified in C12N 14/47.

The inventions are independent or distinct, each from the other because:
1) Invention I and Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in claim 1 does not require the particulars of either of the subcombinations as claimed because the nucleic acid as claimed in claim 4 reads on either a nucleic acid which encodes a peptide which comprises or consists of SEQ ID NO:1 OR a nucleic acid encoding an amino acid sequence as set forth in SEQ ID NO:1, and claim 5 reads on either a peptide which comprises or consists of SEQ ID NO:2 OR a nucleic acid which encodes an amino acid sequence as set forth in SEQ ID NO:2. A nucleic acid which encodes “an” amino acid sequence as set forth in SEQ ID NO:1 or SEQ ID NO:2 encompasses any amino acid sequence within SEQ ID NO:1 or SEQ ID NO:2 and thus encompasses numerous nucleic acids which neither comprise nor consist of SEQ ID NO:1 or SEQ ID NO:2. As such, the combination does not require the particulars of the individual peptides as claimed in claim 4 or claim 5. Further, each nucleic acid subcombination has separate utility such as the use the nucleic acid as set forth in either claim 4 or claim 5 as a probe in an in vitro assay. 
2) Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the nucleic acid sequences of claims 4 and 5 are different and encode different peptides. Further, each subcombination, i.e. nucleic acid has separate utility such as the use of each nucleic acid sequence to generate a different peptide in a cell.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633